     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.1 Page 1 of 10




 1    Andrew D. Skale (SBN 211096)
      askale@mintz.com
 2    Kara M. Cormier (pro hace vice forthcoming)
      MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO PC
 3    3580 Carmel Mountain Rd., Suite 300
      San Diego, CA 92130
 4    Telephone: (858) 314-1500
      Facsimile: (858) 314-1501
 5
      Attorneys for Plaintiffs,
 6    LUMENIS, INC. and LUMENIS LTD.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                SOUTHERN DISTRICT OF CALIFORNIA
 9
                                                          Case No.      '20CV2104 BAS AGS
10    LUMENIS, INC., a Massachusetts Corporation,
      and LUMENIS LTD., a foreign corporation             LUMENIS, INC.’S AND LUMENIS LTD.’s
11                                                        COMPLAINT FOR:
                                           Plaintiffs,
12                                                        1) TRADEMARK INFRINGEMENT;
             v.                                           2) UNFAIR COMPETITION UNDER THE
13                                                        LANHAM ACT;
      CLINICAL INK, INC., a Delaware Corporation,         3) COMMON LAW UNFAIR
14                                                        COMPETITION AND CAL. BUS. & PROF.
                                           Defendant.     CODE § 17200
15

16                                                        JURY DEMANDED

17           Plaintiffs Lumenis, Inc. and Lumenis Ltd. (collectively, “Lumenis” or “Plaintiffs”) bring this
18    Complaint against Defendant Clinical Ink, Inc. (“Clinical Ink” or “Defendant”) for trademark
19    infringement, federal unfair competition, common law unfair competition, and violations of the
20    California Business and Professions Code and allege as follows:
21                                             THE PARTIES
22           1.     Plaintiff Lumenis, Inc. is a Massachusetts corporation having its principal place of
23    business at 2077 Gateway Place, Suite 300, San Jose, CA 95110.
24           2.     Plaintiff Lumenis Ltd. is a foreign company headquartered in Yokneam, Israel.
25           3.     Defendant Clinical Ink is a Delaware Corporation, with its principal place of
26    business at 525 Vine Street, Suite 130, Winston Salem, NC 27101.
27

28


                                                COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.2 Page 2 of 10




 1                                       JURISDICTION AND VENUE
 2           4.      This Court has subject matter jurisdiction over the claims because they are between

 3    parties with complete diversity under 28 U.S.C. § 1332, and the amount in controversy exceeds

 4    $75,000.

 5           5.      This Court also has subject matter jurisdiction over the federal trademark

 6    infringement and federal unfair competition claims pursuant to 15 U.S.C. § 1121(a), § 1125 and 28

 7    U.S.C. § 1338(a) and supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §

 8    1338(b) and § 1367(a) as all claims herein form part of the same case or controversy.

 9           6.      Personal jurisdiction and venue is proper in this judicial district, including under 28

10    U.S.C. sections 1391(b) and (c), because a substantial part of the events or omissions giving rise to

11    the claims occurred in the district and Clinical Ink resides in this district by virtue of being subject

12    to personal jurisdiction in this forum by, among others, its repeated availment and direction of its

13    activity toward this district. Defendant conducts substantial business in California and in this

14    district and therefore has sufficient contacts such that it would not offend traditional notions of fair

15    play and substantial justice to subject Defendant to suit in this forum. Clinical Ink has further

16    engaged in intentionally tortious conduct expressly aimed at this district. Indeed, Lumenis conducts

17    substantial business in this district that is harmed by Defendant’s infringing activities and unlawful

18    conduct. Defendant also has the following additional express ties to this district: a former agent for

19    service of process (Laurie Cenna, Defendant’s Senior Director of Business Development) was

20    located in this district, Defendant apparently has employees in this district,1 Defendant attends and

21    participates in numerous conferences in this district for purposes of supporting its efforts to offer

22    goods and services in interstate commerce, and at one of these conferences in 2019, Jonathan

23    Andrus, Defendant’s Chief Business Officer, received an award.2

24
      1
        https://www.glassdoor.com/Salary/Clinical-Ink-San-Diego-Salaries-
25    EI_IE911329.0,12_IL.13,22_IM758.htm.
      2
        See,
        - - -e.g.
                --https://www.arena-international.com/octsocal2019/sponsors
                   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - (exhibitor),
26    https://scdm2019.org/wp-content/uploads/2019/01/2016-Destination-San-Diego.pdf (participation
      in panels), and https://www.clinicalink.com/category/press-release/ (“Jonathan Andrus, Chief
27    Business Officer at Clinical Ink, will receive the 2019 Excellence in Service Award from the Drug
      Information Association’s (DIA) Americas Regional Advisory Council. … Andrus will be
28    delivering two presentations on Tuesday, June 25, at DIA’s global, annual meeting in San Diego,
      CA.”).
                                                                  2
                                                         COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.3 Page 3 of 10




 1                                         GENERAL ALLEGATIONS
 2                                        Lumenis’ Valuable Trademarks
 3           7.      Lumenis is a global leader in the field of energy-based healthcare. It is active in the

 4    healthcare field, including aesthetic medicine, surgical instruments and ophthalmology instruments

 5    and related technologies. Many of its products are tested, reviewed and are the subject of numerous

 6    clinical trials and clinical research. Thus, Lumenis has successfully created solutions for previously

 7    untreatable conditions, as well as designed advanced technologies that have revolutionized existing

 8    treatment methods.

 9           8.      Lumenis owns a number of federally registered incontestable U.S. trademarks

10    protecting its Lumenis brand (collectively, the “LUMENIS Marks”), all relating to goods and

11    services in the healthcare field and elsewhere, including:

12                   a.      Incontestable U.S. Registration No. 2,810,427 for the word mark LUMENIS;

13                           (attached as Exhibit 1)

14                   b.      U.S. Registration No. 5,837,193 for the design and word mark (attached as

15                           Exhibit 2), shown below:

16                             O lumenis
17                   c.      U.S. Registration No. 5,834,863 for the word mark LUMENIS; (attached as

18                           Exhibit 3)

19           9.      Lumenis has been using the LUMENIS Marks in interstate commerce since at least

20    as early as 2001.

21           10.     As a result of the longstanding use with respect to its goods and services, the

22    LUMENIS Marks have become widely known throughout the United States (and elsewhere), are

23    closely identified with Lumenis, and represent substantial, valuable goodwill.

24                          Clinical Ink’s Wrongful Use of the LUMENIS Marks
25           11.     Clinical Ink is a service provider in the healthcare industry.

26

27

28

                                                      3
                                                  COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.4 Page 4 of 10




 1           12.     Clinical Ink provides solutions for clinical research, data management, and

 2    monitoring of clinical healthcare trials.

 3           13.     Clinical Ink named the platform that it uses for its services “Lumenis” (“the

 4    Infringing Mark”).

 5           14.     Clinical Ink’s homepage prominently displays a mark identical to the LUMENIS

 6    Marks. Clinical Ink’s mark utilizes the same shade of blue and white and the same font as the

 7    LUMENIS Marks:

 8

 9        Examples of Plaintiffs’ LUMENIS mark               Examples of Defendant’s Infringing Mark
10                                                                                   Explore

11

12
                                                                   Lumen 1s™ -
                                                            A Clear and Connected eSource Ecosystem

13

14

15
              Q Lumenis"                                           Lumen      eSource Ecosystem
                                                                                                               S™
                                Energy to Healthcare                 Direct Data Capture I eCOA I ePRO I eConsent



16           15.     Clinical Ink’s website likewise further abounds with uses of the Infringing Mark.

17    For example, the following are from Clinical Ink’s website:

18           a.      “The Lumenis™ eSource platform and ongoing support specialists deliver real-time

19                   data for making critical decisions quickly and confidently, giving clinical sites the

20                   tools they need to improve operational efficiencies, connect to critical site activity,

21                   and make confident decisions — faster.”

22           b.      “Lumenis’ complete integration of data from source to submission provides greater

23                   certainty and gives sponsors the opportunity to build and conduct patient-centric

24                   studies that bring in real results.”

25           c.      “With the Lumenis platform, we build mobile applications using a unique graphical

26                   study builder tool and a configuration-based approach.”

27           d.      “Designed to blend the simplicity of paper with the innovation and ease of new

28                   technology, Lumenis™, a clear and connected eSource Ecosystem, quickly converts

                                                           4
                                                       COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.5 Page 5 of 10




 1                    an electronic tablet’s handwritten numbers and selected dates to standardized data

 2                    items in real time and automatically saves your work for worry-free clinical

 3                    operations and easy decision-making.”

 4            e.      “The Lumenis platform captures clean, high-quality data electronically at the time of

 5                    the patient visit to give sponsors immediate access to study data and eliminate the

 6                    delays and errors that typically occur with the traditional paper source and EDC

 7                    process.”

 8            16.     Clinical Ink filed a trademark application with the USPTO, having US Serial

 9    Number 88/752,239 for the identical word mark LUMENIS on January 9, 2020.

10            17.     Clinical Ink seeks to obtain protection for this identical mark for various software

11    services utilized in the healthcare industry.

12            18.     Lumenis served a cease and desist letter upon Clinical Ink on August 23, 2020

13    asserting that its mark infringed upon the LUMENIS Marks.

14            19.     Clinical Ink responded on September 3, 2020 denying the infringement and rejecting

15    Lumenis’ request to cease and desist.

16            20.     As of today, Clinical Ink continues to use its infringing LUMENIS trademark in

17    relation to its services.

18            21.     Clinical Ink’s use of the LUMENIS Marks in a related healthcare industry has
19    significantly harmed Lumenis.
20                                FIRST CLAIM FOR RELIEF
                                TRADEMARK INFRINGEMENT
21                     LANHAM ACT (15 U.S.C. § 114 et. Seq.) and COMMON LAW
22            22.     Plaintiffs incorporate by reference all other paragraphs of this Complaint.

23            23.     Clinical Ink’s Lumenis mark is used in connection with its sale, offering for sale,

24    distribution or advertising of its goods and/or services.

25            24.     Defendant’s goods and/or services were sold in the United States in interstate

26    commerce.

27            25.     Such sales knowingly and willfully infringed Plaintiffs’ LUMENIS Marks.

28

                                                          5
                                                      COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.6 Page 6 of 10




 1              26.   Clinical Ink’s use of the Infringing Mark is likely to cause confusion in the

 2    marketplace and is likely to cause mistake or to deceive consumers.

 3              27.   Indeed, the Infringing Mark is identical to the protected LUMENIS Marks and

 4    Defendant has elected to utilize both the same color and the same font as used by Lumenis.

 5              28.   As a direct and proximate result of Clinical Ink’s trademark infringement, Plaintiffs

 6    have been damaged within the meaning of 15 U.S.C. § 1114 et seq.

 7              29.   Plaintiffs have suffered damages in an amount to be established after proof at trial or

 8    in the statutory amount.

 9              30.   Plaintiffs are further entitled to disgorge Defendant’s profits for its willful sales and

10    unjust enrichment.

11              31.   This case qualifies as an “exceptional case” within the meaning of 15 U.S.C. §

12    1117(a) in that Defendant’s acts were malicious, fraudulent, deliberate and willful, and taken in bad

13    faith.

14              32.   Plaintiffs’ remedy at law is not adequate to compensate for injuries inflicted by

15    Defendant. Accordingly, Plaintiffs are entitled to temporary, preliminary and permanent injunctive

16    relief.

17                                     SECOND CLAIM FOR RELIEF
                                         UNFAIR COMPETITION
18                                     LANHAM ACT (15 U.S.C. § 1125)
19              33.   Plaintiffs incorporate by reference all other paragraphs of this Complaint.

20              34.   Defendant has willfully and consciously committed trademark infringement by using

21    in commerce one or more marks that are identical and confusingly similar to the LUMENIS Marks

22    on or in connection with the sale of goods and services, in a way that is likely to cause confusion,

23    mistake, or deception as to whether Defendant has a connection with Plaintiffs, or as to the origin,

24    sponsorship, or approval of Defendant’s goods.

25              35.   The use of infringing trademarks in marketing, and the other actions alleged herein,

26    constitute proscribed acts of unfair competition.

27

28

                                                       6
                                                   COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.7 Page 7 of 10




 1           36.     The harm of such unfair competition outweighs its utility, has the effect of confusing

 2    and deceiving consumers, and trades off the goodwill of Plaintiffs. It also has the tendency to dilute

 3    the exclusivity of Plaintiffs’ unique brand.

 4           37.     On information and belief, such unfair competition was designed specifically to, and

 5    willfully does, maximize the likelihood of confusion.

 6           38.     Plaintiffs have suffered resulting damages and Defendant has enjoyed resulting

 7    profits from the confusion, in an amount to be established upon proof at trial.

 8           39.     Defendant’s acts of unfair competition have caused and will continue to cause

 9    damage to Plaintiffs in an amount to be determined at trial.

10           40.     Plaintiffs are entitled to damages, and further entitled to an accounting of infringing

11    profits as unjust enrichment, for willfulness or for deterrence.

12           41.     As a direct and proximate consequence of the unfair competition complained of

13    herein, Lumenis has been irreparably harmed to an extent not yet determined and will continue to be

14    irreparably harmed by such acts in the future unless the Court enjoins Defendant from committing

15    further acts of infringement.

16                             THIRD CLAIM FOR RELIEF
                                 UNFAIR COMPETITION
17                  COMMON LAW and CAL. BUS. & PROF. CODE (§ 17200 et seq.)
18           42.     Plaintiffs incorporate by reference all other paragraphs of this Complaint.
19           43.     In advertising its services, Defendant further misrepresented the character of its

20    business by suggesting a connection with Lumenis.

21           44.     Each of Defendant’s acts and omissions alleged herein, including trademark

22    infringement and unfair competition, harms Plaintiffs and constitutes unlawful, unfair, or fraudulent

23    business acts or practices, unfair, deceptive, untrue, or misleading advertising, and/or false

24    advertising within the meaning of Section 17200 et seq. of the California Business and Professions

25    Code and under the common law.

26           45.     Defendant has engaged in unfair competition by the acts alleged herein.

27

28

                                                         7
                                                     COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.8 Page 8 of 10




 1           46.     Defendant’s acts and omissions alleged herein constitute unfair business practices

 2    because the harm of these business practices outweighs the utility, if any, of these business

 3    practices, and are unscrupulous and injurious to consumers.

 4           47.     Defendant’s acts and omissions alleged herein constitute unlawful business practices

 5    because Defendant’s conduct is forbidden by multiple laws, including but not limited to 15 U.S.C. §

 6    1125(a), as well as the common laws, laws of the State of California and laws of the United States.

 7           48.     Defendant’s acts and omissions alleged herein constitute fraudulent business

 8    practices because consumers are likely to be deceived.

 9           49.     Defendant has engaged in these activities willfully and consciously.

10           50.     Defendant’s activities have caused and will continue to cause damage to Plaintiffs, in

11    an amount to be determined at trial.

12           51.     As a direct and proximate consequence of the infringement complained of herein,

13    Plaintiffs have been irreparably harmed to an extent not yet determined and will continue to be

14    irreparably harmed by such acts in the future unless the Court enjoins Defendant from committing

15    further acts of infringement.

16           52.     Plaintiffs are informed and believe, and on that basis allege that Defendant’s actions

17    were adoptively willful, willfully blind, intentional, malicious, deliberate and in bad faith, such that

18    punitive damages are justified and reasonable, at an amount to be proved at trial, and so as to also
19    qualify for enhanced damages and attorneys’ fees pursuant to 15 U.S.C. § 1117.

20                                           PRAYER FOR RELIEF
21           WHEREFORE, Lumenis demands the following relief:

22           1.      Judgment in favor of Plaintiffs and against Defendant;

23           2.      An order temporarily, preliminarily, and permanently enjoining Defendant’s

24    trademark infringement and unfair competition;

25           3.      Damages in an amount to be determined at trial, including Defendant’s unjust

26    enrichment and profits, with such damages trebled for willful infringement;

27           4.      Exemplary and punitive damages;

28           5.      Pre-judgment interest and post-judgement interest at the legally allowable rate on all

                                                      8
                                                  COMPLAINT
     Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.9 Page 9 of 10




 1    amounts owed;

 2          6.     Costs, expenses and fees under 15 U.S.C. § 1117(a);

 3          7.     Restitution;

 4          8.     Statutory damages as allowed by law;

 5          9.     Attorney’s fees under 15 U.S.C. § 1117(a) as an exceptional case; and

 6          10.    Such other and further relief as this Court may deem just and proper.

 7    Dated: October 27, 2020                           MINTZ LEVIN COHN FERRIS GLOVSKY &
                                                        POPEO
 8

 9
                                                    By: /s/ Andrew D. Skale
10                                                      Andrew D. Skale
                                                        Kara M. Cormier
11
                                                    Attorneys for Plaintiffs
12                                                  LUMENIS, INC. and LUMENIS LTD.
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  9
                                              COMPLAINT
 Case 3:20-cv-02104-BAS-AGS Document 1 Filed 10/27/20 PageID.10 Page 10 of 10




 1                                       DEMAND FOR JURY TRIAL
 2           Plaintiffs, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

 3   any issues triable of right by a jury.

 4   Dated: October 27, 2020                               MINTZ LEVIN COHN FERRIS GLOVSKY &
                                                           POPEO PC
 5

 6
                                                       By: /s/ Andrew D. Skale
 7                                                         Andrew D. Skale
                                                           Kara M. Cormier
 8

 9                                                     Attorneys for Plaintiffs
                                                       LUMENIS. INC and LUMENIS LTD.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    10
                                                 COMPLAINT
